II115th CONGRESS1st SessionS. 1531IN THE SENATE OF THE UNITED STATESJuly 12, 2017Mr. Young (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require reporting by
			 the Secretary of Education on the implementation of recent Government
			 Accountability Office
			 recommendations.
	
		1.Short titleThis Act may be cited as the
		  Department of Education Accountability Act of 2017.
		2.Reporting on implementation of GAO outstanding recommendations
			(a)DefinitionsIn this section:
				(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the
			 House of Representatives.
				(2)Outstanding recommendationThe term outstanding recommendation means a recommendation of the Government Accountability Office that—
					(A)relates to the Department of Education;
					(B)was made during the 10-year period preceding the date of enactment of
			 this
			 Act;	and
					(C)is classified by the Government Accountability Office as open or closed, not implemented.
					(b)Initial reportNot later than 30 days after the date of enactment of this Act, the Secretary of Education
			 shall submit to the appropriate congressional committees and to the
			 Comptroller General of the United States  a report
			 listing all outstanding recommendations from the Government Accountability
			 Office.
			(c)Comptroller General responseNot later than 60 days after the Secretary of Education submits the report required under
			 subsection (b), the Comptroller General shall identify for the appropriate
			 congressional
			 committees and for the Secretary of Education any discrepancies between
			 the list of
			 outstanding recommendations included in such report and the Government
			 Accountability Office's list of outstanding recommendations.
			(d)Implementation report
				(1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Education
			 shall submit to the appropriate congressional committees and to the
			 Comptroller General of the  United States  a report on the
			 implementation status of  each outstanding recommendation  included in the
			 report under subsection (b).
				(2)JustificationThe report required under paragraph (1) shall include—
					(A)for any outstanding recommendation the Department of Education has decided not to implement, a
			 detailed
			 justification for the	decision;
					(B)for any outstanding recommendation the Department of Education has decided to adopt, a timeline for
			 full implementation; and
					(C)an explanation for any discrepancies included in the Comptroller General response submitted under
			 subsection (c).
					